IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 25, 2001

               STATE OF TENNESSEE v. MARK A. DOOLEN, JR.

              Direct Appeal Appeal from the Circuit Court for Dickson County
                             No. CR5088 Allen Wallace, Judge



                       No. M2000-01953-CCA-R3-CD - August 29, 2001


In this appeal, Mark A. Doolen, Jr. challenges the order of the Dickson County Circuit Court
requiring the appellant's payment of restitution in the amount of $6,611.76 for his vandalism of two
antique automobiles. Following a review of the record and the parties' briefs, we conclude that the
appellant should have filed his appeal with the Tennessee Court of Appeals.

    Tenn. R. App. P.3 Appeal as of Right; Case is Transferred to the Court of Appeals.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID H. WELLES and ALAN
E. GLENN, JJ., joined.

Chris Young, Ashland City, Tennessee, for the appellant, Mark A. Doolen, Jr.

Paul G. Summers, Attorney General and Reporter' Elizabeth T. Ryan, Assistant Attorney General;
Dan M. Alsobrooks, District Attorney General; Suzanne Lockert, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

         On May 3, 2000, the thirteen-year-old appellant was adjudicated delinquent in the Dickson
County Juvenile Court on the basis of his violation of a probationary sentence and his guilt of
possession of drug paraphernalia and vandalism. The juvenile court ordered, among other penalties,
restitution in the amount of $6,611.76. The appellant appealed the juvenile court's order of
restitution to the Dickson County Circuit Court pursuant to Tenn. Code Ann.§ 37-1-159 (a) (1996).
On July 26, 2000, the circuit court conducted a de novo hearing on the issue of restitution, following
which hearing the court ordered the appellant to pay restitution in the amount specified by the
juvenile court. The appellant then filed a notice of appeal in this court.

       We must conclude that, pursuant to Tenn. Code Ann.§37-1-159 (c), the appellant was
required to appeal the order of the circuit court "to the court of appeals as provided by law." Tenn.
R. App. P. 17 provides that "[i]f a case is appealed to the...Court of Criminal Appeals that should
have been appealed to another court, the case shall be transferred to the proper court." Accordingly,
we transfer this case to the Court of Appeals.



                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE




                                                -2-